Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael -D. James appeals the district court’s order accepting the recommendation of the magistrate judge, granting summary judgment to defendants and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. James v. Cartledge, No. 9:15-cv-00625-TLW, 2016 WL 1427381 (D.S.C. Apr. 12, 2016). We deny James’ motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED